644 S.E.2d 3 (2007)
BLO-MEDICAL
v.
NCDHHS.
No. 549A06.
Supreme Court of North Carolina.
March 8, 2007.
K. Edward Greene, Lee M. Whitman, Raleigh, Sarah M. Johnson, Winston-Salem, for Bio-Medical Applications.
Thomas R. West, Pamela A. Scott, William R. Shenton, Raleigh, Chad W. Essick, for Total Renal Care.
S. Todd Hemphill, Diana E. Ricketts, Raleigh, for Health Systems Management.
Susan K. Hackney, Amy Gray, Assistant Attorney Generals, for NCDHHS.
The following order has been entered on the motion filed on the 1st day of February 2007 by Defendants (Total Renal Care and NCDHHS) and entitled Joint Motion for Leave to File Reply to Plaintiff's Response to Motions to Dismiss Appeal:
"Motion Allowed by order of the Court in conference this the 8th day of March 2007."